DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1-9 are original.
Claims 10-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 5/7/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.


Examiner’s Comments
Optional Language / Intended Use/ Functional Language
Claim 1 recites:
“A conversion engine for bridging between multiple, siloed digital currency systems ….” (intended use)
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is optional / intended use/ functional language, does not limit the scope of the claims under the broadest reasonable interpretation. 

	


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm 
Claim 1 recites “verify a transactional integrity of the currency”, but the specification does not provide details on what this action (“verify a transactional integrity of the currency”) comprises or how it is performed. In particular, the specification does not provide details on how the transactional integrity s verified.  While the specification discusses generating a map of flow of currency and detecting patterns, it does not disclose how the map is generated or how the patterns are detected.
Claims 2-9 are rejected by virtue of dependency of base claim 1.
Claim 8 recites “disseminate, using a gossip communication protocol, …”, but the specification does not provide details on what this action (“disseminate, using a gossip communication protocol, …”) how a gossip protocol is used to disseminate the repeating transfer patterns to each of the digital wallet applications identified in the mapping.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
See also MPEP 2163.03.V.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “conversion engine for bridging” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation occurs in the preamble.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
As per MPEP § 2181, subsection I (A), when applicant uses the term "means" or "step" (or, in this case, the generic placeholder “engine”) in the preamble, a rejection under 35 U.S.C. 112(b) may be appropriate when it is unclear whether the preamble is reciting a means- (or step-) plus- function limitation or whether the preamble is merely stating the intended use of the claimed invention. When applicant merely states an intended use of the claimed invention in the preamble (e.g., "A device for printing, comprising ..."), the examiner should not construe such language as reciting a means-plus-function limitation.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-9 do not remedy the noted deficiency of base claim 1 and are rejected accordingly.

Regarding claim 4, the claim recites “return the currency to the source digital wallet application when the transactional integrity of the currency is below the threshold”.  However, the claim, including the base claim limitations, does not recite obtaining the currency in the first place.  Base claim 1 recites “locate currency referenced by the source digital currency application” but does not actually recite obtaining the currency before verifying its transactional integrity.  As such, it is unclear as to how the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1-9, the claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se.  As per MPEP 2106.03, non-limiting examples of claims that are not directed to any of the statutory categories include products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Here, the claims are directed to a “conversion engine”.  As per the explanation in the rejection under 35 U.S.C. 112(b) above, the language is not construed as reciting a means-plus-function limitation.  Thus, the meaning of “conversion engine” is given its plain meaning, which may be reasonably interpreted as covering software.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennanen (US 2015/0356555 A1).

Regarding claim 1, Pennanen discloses a conversion engine for bridging between multiple, siloed digital currency systems, the conversion engine configured to:
receive a request from a source digital wallet application (see para. 0071);
extract from the request a destination digital wallet application (see para. 0071);
locate currency referenced by the source digital currency application (see para. 0072-0073);
verify a transactional integrity of the currency (see para. 0074-0076);
generate: 
destination computer executable instructions for transferring the currency to the destination digital wallet application; and a virtual instance of the destination digital wallet application (see para. 0077); 
submit the destination computer executable instructions to the virtual instance of the destination digital wallet application; and execute the destination computer executable instructions using the virtual destination digital wallet application and thereby transfer the currency from the source digital wallet application to the destination digital wallet application (see para. 0077).
Regarding claim 2, Pennanen discloses the conversion engine of claim 1 further configured to: determine that the source digital wallet application utilizes a first data format; determine that the destination digital wallet application utilizes a second data format; obtain the currency from the source digital wallet application using the first data format; and transfer the currency to the destination digital wallet application using the second data format (see para. 0077).

Regarding claim 3, Pennanen discloses the conversion engine of claim 1 further configured to only transfer the currency to the destination digital wallet application after verifying that the transactional integrity of the currency is above a threshold (see para. 0074-0076).

Regarding claim 4, Pennanen discloses the conversion engine of claim 3 further configured toreturn the currency to the source digital wallet application when the transactional integrity of the currency is below the threshold (see para. 0074-0076).

Regarding claim 5, Pennanen discloses the conversion engine of claim 2 further configured to: receive an electronic confirmation in the second data format that the currency has been received by the destination digital wallet application; and generate and transmit an electronic confirmation in the first data format to the source digital wallet application (see para. 0077).

Regarding claim 9, Pennanen discloses the conversion engine of claim 1 further configured to: locate a source account holding the currency referenced by the source digital wallet application; locate a destination account for holding the currency on behalf of the destination digital wallet application; and debit the source account and credit the destination account (see para. 0077).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen in view of Caldera (US 2016/0071108 A1).

Regarding claim 6, Pennanen does not explicitly disclose the conversion engine of claim 1 further configured to: validate the transactional integrity of the currency by: mapping a path of the currency from a pre-defined origin to the source digital wallet application; searching for any repeating currency transfer patterns linking a target source digital wallet application and a target destination digital wallet application; when the number of detected repeating currency transfer patterns is below a threshold number, submit the destination computer executable instructions to the virtual instance of the destination digital wallet application; and when the number of detected repeating currency transfer patterns is above the threshold number, reject the currency transfer request.
Caldera teaches validating the transactional integrity of the currency by: mapping a path of the currency from a pre-defined origin to the source digital wallet application; searching for any repeating currency transfer patterns linking a target source digital wallet application and a target destination 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Pennanen to include validating the transactional integrity of the currency by: mapping a path of the currency from a pre-defined origin to the source digital wallet application; searching for any repeating currency transfer patterns linking a target source digital wallet application and a target destination digital wallet application; when the number of detected repeating currency transfer patterns is below a threshold number, submit the destination computer executable instructions to the virtual instance of the destination digital wallet application; and when the number of detected repeating currency transfer patterns is above the threshold number, reject the currency transfer request.
One skilled in the art would have been motivated to make the modification in order to detect suspicious activities involved with money laundering (see Caldera para. 0023, 0026).

Regarding claim 7, Penannen does not explicitly disclose the conversion engine of claim 6 further configured to disseminate the detected repeating transfer patterns to: a source digital wallet system accessible by a first interface provided by the source digital wallet application; and a destination digital wallet system accessible by a second interface provided by the destination digital wallet application.
Caldera teaches disseminating the detected repeating transfer patterns to: a source digital wallet system accessible by a first interface provided by the source digital wallet application; and a destination digital wallet system accessible by a second interface provided by the destination digital wallet application (see para. 0025, 0038, 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Pennanen to include disseminating the detected repeating transfer patterns to: a source digital wallet system accessible by a first interface provided by the source digital wallet application; and a destination digital wallet system accessible by a second interface provided by the destination digital wallet application.
One skilled in the art would have been motivated to make the modification in order to detect suspicious activities involved with money laundering (see Caldera para. 0023, 0026).


Regarding claim 8, Penannen does not explicitly disclose the conversion engine of claim 6 further configured to disseminate, using a gossip communication protocol, the repeating transfer patterns to each of the digital wallet applications identified in the mapping.
Caldera teaches disseminating, using a gossip communication protocol, the repeating transfer patterns to each of the digital wallet applications identified in the mapping (see para. 0025, 0038, 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Pennanen to include disseminating, using a gossip communication protocol, the repeating transfer patterns to each of the digital wallet applications identified in the mapping.
One skilled in the art would have been motivated to make the modification in order to detect suspicious activities involved with money laundering (see Caldera para. 0023, 0026).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692